Order entered October 6, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00633-CR

                      HILLARY BELLARD, Appellant

                                      V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 366th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 366-81098-2021

                                   ORDER

      Before the Court is reporter Robyn Rodriguez’s October 4, 2021 second

request for an extension of time. We GRANT the request and ORDER the

report’s record filed on or before November 3, 2021.


                                           /s/   DENNISE GARCIA
                                                 JUSTICE